Title: From George Washington to Alexander White, 26 December 1796
From: Washington, George
To: White, Alexander


                        
                            Dear Sir, 
                            Philadelphia 26th Decr 1796
                        
                        Your letter of the 15th instt was not received until friday lasttoo late for
                            the Post of that day—of course the receipt of it could not meet an earlier acknowledgment
                            than by the Mail of this Morng.
                        I wish Mrs White’s determination had been otherwise than is announced in your
                            letter, but if I understand the expression of it, as it respects yourself, I do not see what
                            more the Public could reasonably require of you, than you are disposed to give, when after
                            saying this determination must occasion your resignation you add, "unless my personal
                            attendance may be considered as sufficient" and then subjoin, "My court business is so far
                            disposed of, and I shall make such arrangements with respect to my property, that I have no
                            doubt of being able to perform my full share of the duties of the Office, if under existing
                            circumstances, the residence of my family ought to be dispensed
                            with."
                        However desirarable on your account, and wished by others, that Mrs White could
                            have reconciled it to her inclination to have become a resident in the federal City, yet,
                            tho’ her not doing it is to be regretted, I am well disposed to accept the continuance of
                            your services upon the terms I understand they are offered—the residence there yourself. It
                            never was expected that a Commissioner should never be absent from his Post—though presumed
                            always that such absence would be so timed as to produce no dereliction of, or inconvenience
                            to the public concerns which are entrusted to their management—and while there are three in
                            Commission (if harmony prevails) matters may, certainly, be so arranged as to avoid these,
                            as well as the unpleasant animadversions which otherwise might attach themselves.
                        I am perfectly satisfied that your own sense of propriety, will never suffer
                            you to neglect any trust you wd accept, & in that confidence I remain Dear Sir, Your
                            Affecte & Obedt Servt
                        
                            Go: Washington
                            
                        
                    